Order                                                                            Michigan Supreme Court
                                                                                       Lansing, Michigan

  June 10, 2016                                                                          Robert P. Young, Jr.,
                                                                                                    Chief Justice

                                                                                          Stephen J. Markman
  153566(36)                                                                                   Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                             David F. Viviano
                                                                                         Richard H. Bernstein
  JOANNE JOHNSON, Individually and as Next                                                     Joan L. Larsen,
                                                                                                         Justices
  Friend of SAMANTHA JOHNSON, a minor,
              Plaintiffs-Appellees,
                                                              SC: 153566
  v                                                           COA: 323556
                                                              Mecosta CC: 12-020925-NO
  OUTBACK LODGE & EQUESTRIAN CENTER,
  LLC, and OUTBACK LODGE, LLC,
             Defendants,
  and

  GIRL SCOUTS OF NORTHERN INDIANA-
  MICHIANA, INC.,
             Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before June 17, 2016.




                      I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                foregoing is a true and complete copy of the order entered at the direction of the Court.
                               June 10, 2016